ORDER

PER CURIAM.
St. Charles County (appellant) appeals from a judgment of the Circuit Court of St. Charles County in a dissolution proceeding ordering appellant to pay the costs of court-appointed guardian ad litem, Christine Hendrix (respondent), pursuant *872to Section 452.423(4) RSMo (2001). On appeal, appellant contends that the trial court erred by ordering it to pay respondent’s fees because the parents of the children were not indigent, earned “over $42,000 per year;” and had sufficient funds to purchase a car, remodel a house, and pay “several thousand dollars” in attorney fees. Respondent prays for attorney fees for her appeal.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and no error of law appears. An extended opinion reciting detailed facts and restating principles of law would have no precedential or jurisprudential value. We affirm the judgment pursuant to Rule 84.16(b).